DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7, 28, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 7,059,816 to Toosky.
Toosky ‘816 teaches limitations for a “fastener for retaining a bolt in a hole in a structure” - as shown in Fig 1A for example, “comprising: a retainer” - as shown in Fig 2 for example, “having a bottom surface for positioning against a surface of the structure surrounding the hole” - 138, “and a bushing integrally formed with and extending from the bottom surface of the retainer” - 108, “the bushing having a smooth or textured outer surface” – One of ordinary skill in the art would recognize that reference teaches both alternatives of the broadly-recited alternative limitation inasmuch as the outermost surface of any rib anticipates “having a smooth,.. outer surface”, and 
As regards claim 2, reference teaches further limitation of “the retainer includes a nut, or a coupler for receiving a nut, for securing the belt” - as shown.
As regards claim 4, reference teaches further limitation of “the bushing has a substantially hollow cylindrical shape” - as shown.
As regards claim 5, reference teaches further limitation of “the wall thickness of the bushing minimizes a diameter of the hole required for accommodating the bushing and the bolt inside of the hole” - It’s noted that the claim is for a product fastener and does not include either the material in which a hole is formed, or a bolt. One of ordinary skill in the art would recognize that the prior art bushing wall thickness inherently minimizes the diameter of the hole required for the bushing (as shown) and for a bolt (not shown) which would fill the inside diameter of the bushing. The broadly-recited functional recitation relating to some intended use with some particular, but unclaimed additional elements has not clearly defined particular structure of the claimed 
As regards claim 7, reference teaches further limitation of "expansion of the bushing is adapted to securely couple the bushing with the hole of the structure via at least friction fit” - as shown and described wherein friction is inherent to the installed arrangement as disclosed.
As regards claim 28, reference teaches further limitation of "the textured outer surface is configured to increase a coefficient of friction of the outer surface of the bushing and thereby enhance a friction fit with the hole” – One of ordinary skill in the art would recognize that the ribbed texture configuration of the prior art arrangement increases roughness of the outer surface, thereby effectively increasing its coefficient of friction.  
As regards claim 29, reference teaches further limitation of "the textured outer surface includes as least one of raised bumps, raised cross-hatching, or other protrusions configured to increase the coefficient of friction of the outer surface of the bushing” – the prior art disclosure of ribbed texture configuration anticipates broad alternative recitations of “raised bumps” and “other protrusions”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 7,059,816 to Toosky.
As regards claim 3, although Toosky ‘816 discloses the fastener as comprising ‘a single piece’, the reference does not explicitly disclose the material, i.e.,  ‘metallic material” as claimed. It would however, have been obvious to one of ordinary skill in the art to form a fastener as taught by Toosky ‘816 from a metallic material as well known in the art and including material properties as otherwise disclosed, optimized for a particular environment of intended use inasmuch as metallic materials and their properties are well known in the art and would not otherwise affect function of the arrangement. It’s noted that Toosky ‘816 does not explicitly describe how the single piece fastener is manufactured but one of ordinary skill in the art would recognize from its single piece architecture that it has structure as formed by machining. See MPEP 2113 "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is 
As regards claim 6, although reference teaches the bushing is configured to be expanded within the hole, the reference doesn’t explicitly disclose “the bushing is configured to be expanded by about 3.5% within the hole”. Although the reference doesn’t explicitly describe the percentage expansion, one of ordinary skill in the art would have found it obvious to configure to be expanded by about 3.5% with use of suitable stern head size due to the explicitly-disclosed intended expansibility in order to adapt and optimize the fastener to particular environment of intended use and/or tolerances wherein relative expansion to first fit, then grip and retain within a hole is a well known result-effective variable. One of ordinary skill in the art would have more than reasonable expectation of success since such modification would not otherwise affect function of the arrangement.

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 7,059,816 to Toosky in view of U.S. Pat. No. 7,516,534 to Easterbrook
Although Toosky ‘816 doesn’t teach “further comprising an adhesive material positioned on at least one of the first side of the retainer and an outer surface of the bushing”, Easterbrook ‘534 discloses with respect to description of Fig's 109,110 that it is well known in the art to provide adhesive to the insert bushing prior to its insertion such that it would have been obvious to one of ordinary skill in the art to provide adhesive in order to reduce slip of the bushing within the hole of a finished assembly for example as suggested by the reference.

As regards claim 10, Toosky ‘816 as modified in view of Easterbrook ‘534 teaches further limitation of “the adhesive is pressure activated” - as shown, described and otherwise inherent to teachings of Easterbrook ‘534 as relied on.

Claim(s) 31 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Pat. No. 7,059,816 to Toosky.
As regards claim 31, Toosky ‘816 teaches limitations for a “fastener system” – as shown in Fig’s 1 or 10 for example, “comprising: a fastener for retaining a bolt in a hole in a structure” – One of ordinary skill in the art would recognize inherent capability of 102,302 for intended use as recited, “comprising: a retainer having a bottom surface” – 104,304, “for positioning against a surface of the structure surrounding the hole” – Although functionally recited as part of intended use, reference explicitly discloses same regardless, “and a bushing integrally formed with and extending from the bottom surface of the retainer” – including 130 as shown in Fig 1or 12 for example, “the bushing being dimensioned for insertion into the hole in the structure” – Although functionally recited 
As regards claim 32, reference discloses limitations for a “method for expanding fasteners within a hole in a structure, comprising: placing a first fastener in a first hole in a structure, the first fastener comprising: a retainer having a bottom surface for positioning against a surface of the structure surrounding the first hole; and a bushing integrally formed with and extending from the bottom surface of the retainer, the bushing being dimensioned for insertion into the first hole in the structure and having a wall thickness ranging from about 0.005 inches to about 0.030 inches, wherein the .  

Claim(s) 1-7 and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 8,647,035 to Bakken.
Bakken ‘035 teaches limitations for a “fastener for retaining a bolt in a hole in a structure” - as shown in Fig 2 for example, “comprising: a retainer” - as shown in Fig 3 for example, “having a bottom surface for positioning against a surface of the structure surrounding the hole” – under surface of 144 as shown, “and a bushing integrally formed with and extending from the bottom surface of the retainer” - 136, “the bushing having a smooth or textured outer surface” – the smooth outer surface anticipates broad alternatively-recited limitation “having a smooth,.. outer surface”. “being dimensioned for insertion into the hole in the structure” - Reference explicitly 
Reference teaches further limitation of “wherein the bushing is configured to be expanded within the hole, thereby securely coupling the expanded bushing within the hole of the structure and anchoring the retainer to the surface of the structure surrounding the hole” - as shown and described.
As regards claim 2, reference teaches further limitation of “the retainer includes a nut, or a coupler for receiving a nut, for securing the belt” - as shown.
As regards claim 3, although Bakken ‘035 discloses the fastener as comprising ‘a single piece’, the reference does not explicitly disclose the material, i.e.,  ‘metallic material” as claimed. It would however, have been obvious to one of ordinary skill in the art to form a fastener as taught by Toosky ‘816 from a metallic material as well known in the art and including material properties as otherwise disclosed, optimized for a particular environment of intended use inasmuch as metallic materials and their 
As regards claim 4, reference teaches further limitation of “the bushing has a substantially hollow cylindrical shape” - as shown.
As regards claim 5, reference teaches further limitation of “the wall thickness of the bushing minimizes a diameter of the hole required for accommodating the bushing and the bolt inside of the hole” - It’s noted that the claim is for a product fastener and does not include either the material in which a hole is formed, or a bolt. One of ordinary skill in the art would recognize that the prior art bushing wall thickness inherently minimizes the diameter of a hole sized to the bushing (as shown) and for a bolt (not shown) which would fill the inside diameter of the bushing. The broadly-recited functional recitation relating to some intended use with some particular, but unclaimed additional elements has not clearly defined particular structure of the claimed product fastener that might be relied on to patentabiy distinguish from the well-known structure of the prior art fastener.

As regards claim 7, reference teaches further limitation of "expansion of the bushing securely couples the bushing with the hole of the structure via at least friction fit” - as shown and described.
	As regards claim 30, Bakken 035 teaches further limitation of “a wall of constant thickness” as shown wherein other limitations are shown, described, and/or obvious as discussed herein above.
	As regards claims 31 and 32, one of ordinary skill in the art would recognize that teachings for a mandrel anticipate broad limitation for “non-deformable construction” and use and re-use of that mandrel for a second fastener installation as shown and described.

Response to Arguments
Applicant's arguments have been fully considered but they are not all persuasive. 
Arguments regarding intended use such as uniform compressive residual stress with unclaimed hole without the need for reaming in a hole that has not been cold worked etc. are not clearly related to the structure that is recited defining the claimed invention and which might be relied on for patentability relative that well-known structure of the prior art.  Ultimately, persuasive argument should point out structure that is defined/required by the claims that is not taught or made obvious by the prior art.
Arguments that ribbed (or other explicitly disclosed textures) of the Toosky reference do not teach broad limitation for ‘smooth or textured surface’ and/or argument that Toosky rib does not have a smooth outer surface are not persuasive.  Claims in a pending application should be given their broadest reasonable interpretation.  In re Pearson, 181 USPQ 641 (CCPA 1974).
Argument that the prior art could not withstand 3.5% deformation is not consistent with use of ductile materials (defined as capable of at least 5% elongation without failure) is well known in the art and where in similar prior art bushings are explicitly described as having deformation of 5 ½% elongation is well known in the art.
Argument that Toosky does not teach a non-deformable mandrel are not persuasive wherein the written description is clear that a mandrel having cavity making it deformable is optional (and silent as to re-use ability) and wherein one of ordinary skill in the art would recognize that non-deformable, re-usable mandrels are generally more commonly known in the art.  Accordingly, a non-deformable and re-usabe mandrel would have been obvious if not inherent to teachings of the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055.  The examiner can normally be reached on M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677